Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 15-20. 

Statement of Reasons for Allowance
Applicant has filed a declaration by Kennedy stating that the subject matter of the Celik reference relied upon in the rejection of the previous office action was the work of the current inventors and therefore not eligible as prior art under the 35 USC 102(b)(1)(A) exception. The prior art rejections utilizing the Celik reference have therefore been withdrawn. The double patenting rejection set forth in the previous office action is withdrawn in light of the approved terminal disclaimer filed 7/6/22. Claim 8 has been amended to specify that the molecular weight is a number average molecular weight, overcoming the rejection set forth under 35 USC 112(b) in the previous office action. Claims 1 and 4 have been amended to overcome the claim objections set forth in the previous office action. The prior art does not teach or render obvious the method of producing a lubricant recited in claims 1-14, and the claims are therefore allowed.
As noted above, claims 15-20, which were non-elected without traverse on 2/2/22 and are not eligible for rejoinder, have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771